Citation Nr: 0904589	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-13 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses incurred at Licking Memorial Hospital 
between June 19, 2005 and July 3, 2005. 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1967 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision of the Department of 
Veterans Affairs Medical Center  (VAMC) in Columbus, Ohio, 
that denied payment or reimbursement of medical expenses 
incurred by the Veteran at Licking Memorial Hospital between 
June 19 and July3, 2005.


FINDINGS OF FACT

1.  The Veteran was admitted to Licking Memorial Hospital 
(LMH) on June 19, 2005, and underwent small bowel surgery on 
June 22, 2005.  Prior authorization for such treatment was 
not given by VA, nor could it be implied.  

2.  At the time of the treatment in question, the Veteran had 
no service-connected disabilities.

3.  The Veteran's condition had stabilized by June 19, 2005, 
so that he could have been safely transferred to the VAMC. 

4.  At the time of the treatment, the Veteran had not 
received VA treatment within the 24-months preceding the 
emergency care.  


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by LMH after June 
19, 2005, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002 & 2008); 38 C.F.R. §§ 17.120, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the Veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim.  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required.  38 C.F.R. § 17.132.

The Veteran was notified of the decision and his appellate 
rights in February 2006 and provided with a the Statement of 
the Case in March 2007 that informed him of the evidence that 
VA had considered, the pertinent laws and regulations, and 
the reasons and bases for VA's decision.  All medical 
evidence regarding the reported non-VA medical treatment in 
June and July 2005 has been obtained and associated with the 
claims file.  Based upon the above analysis, the Board finds 
that VA has fulfilled its duty to assist the appellant in the 
development of the current claim.

Factual Background

The Veteran is seeking reimbursement of payment of medical 
expenses he incurred at LMH between June 19 and July 3, 2005, 
when he sought treatment for a small bowel obstruction.

The record indicates that the Veteran submitted an 
application for VA Health Care Benefits in February 2005.  At 
the time of the treatment in question, he had no service-
connected disabilities and he had not received treatment in 
any VA facility since enrollment.  

Private medical treatment records reveal that the Veteran was 
admitted to LMH on June 19, 2005, with complaints of 
abdominal pain.  A radiology report from the date of 
admission notes that dilated small bowel loops were seen and 
were suspicious for small bowel obstruction.  According to 
the surgeon's note, the Veteran "initially refused surgical 
intervention and appeared to be improving however he still 
had some symptoms."  After the Veteran failed to respond to 
conservative care and the diagnosis was confirmed, he 
underwent surgery to remove the obstruction on June 22.  The 
surgeon reports the recovery was slow, and the Veteran 
remained in the hospital until July 3, 2005.  

Reimbursement of Unauthorized Medical Expenses

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to Veterans who have at least one service-connected 
disability at the time they sought treatment or who were 
participants in a vocational rehabilitation program.  The 
Veteran does not contend, and it is not shown, that he is 
service-connected for any disability or is a participant in a 
vocational rehabilitation program.  As such, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A Department facility or other Federal facility/provider 
was not feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a 
Department facility or other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991).  

The provisions of 38 U.S.C.A. §§ 1725 were changed via 
legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  
Specifically, the word "shall" in the first sentence 
replaced the word "may."  This made the payment or 
reimbursement by VA of treatment non-discretionary, if the 
Veteran satisfied the requirements for such payment.  That 
is, under the version of
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, all of the 
conditions set out in the remainder of the statute must be 
met in order for VA to make payment or reimbursement.  While 
the provisions became effective when the law was signed on 
October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  Landgraf v. USI Film Products, 511 U.S. 244 
(1994). 

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).  

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the Veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
(i) such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no such facility agreed to accept 
such transfer; and (II) the non-VA facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a VA facility 
or other Federal facility.

The Board need not here determine whether § 1725 as revised 
effective October 10, 2008 is to be given retroactive effect.  
Whether the version effective prior to October 10, 2008 or 
the version effective since October 10, 2008 is applied, the 
result is the same; as the appeal must be denied because not 
all of the conditions for reimbursement have been met.  

A VA physician, after reviewing the Veteran's treatment 
records from LHS, determined that his condition was 
stabilized on June 19 so that he could have been safely 
transferred to a VA facility.  VAMC Columbus also determined 
that facilities were available to accommodate the Veteran on 
that date, had a transfer request been received.  There is no 
indication in the record that either the Veteran or anyone 
from LHS attempted to contact a VA facility to determine 
whether a transfer was possible.  Thus, the Veteran is not 
entitled to reimbursement because the condition of 38 C.F.R. 
§ 17.1002(d) was not met.

The claims file contains a letter from G.M.B., the physician 
who treated the Veteran at LHS, which states that the 
"entire hospitalization was justified and appropriate," and 
that he does not believe it would have been "medically 
reasonable" to transfer the Veteran at any time during the 
course of the hospitalization.  The Board notes that the 
standard of 38 U.S.C.A. § 1725 is whether a patient can be 
safely transferred to a Department facility.  Despite 
G.M.B.'s statement that it was not "medically reasonable" 
to transfer the veteran , he does not describe an emergent 
situation in which it would have been unsafe to attempt a 
transfer.  Rather, he states that the Veteran was treated 
with "conservative care" during the three days between his 
admission to the hospital and his surgery.  Furthermore, a VA 
physician has reviewed the treatment records and determined 
that the Veteran's condition was stabilized on June 19 so 
that he could have been safely transferred to a Department 
facility.  Based on the record as a whole, the Board is 
persuaded that the veteran could have safely been transferred 
to a Department facility on June 19. 

In addition, the Veteran is not entitled to reimbursement 
because the evidence does not establish that he was treated 
in the VA health care system within the 24-month period 
preceding the emergency treatment, as required under 
38 C.F.R. § 17.1002(e).  The record indicates that he first 
enrolled in the VA health care system in February 2005, and 
he did not receive any VA medical services from that time 
until his admission to LHS on June 19, 2005. 

As noted above, all of the conditions of 38 C.F.R. § 17.1002 
must be met in order for the Veteran to be reimbursed.  The 
criteria of 38 C.F.R. § 17.1002(d) and (e) have not been 
satisfied; therefore, the Veteran is not entitled to 
reimbursement for the cost of treatment at LHS.  Payment has 
been authorized for treatment received on June 19, 2005.  
Reimbursement for treatment received after that date is 
denied. 

In conclusion, for the reasons expressed above, the Board 
finds that the preponderance of the evidence is against 
reimbursement or payment for the cost of unauthorized medical 
services provided by LHS after June 19, 2005, under the 
provisions of both 38 U.S.C.A. §§ 1725 and 1728.  The benefit 
of doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).  The appeal is therefore denied.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Licking Memorial Hospital after June 19, 2005, is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


